DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/04/2021, Applicants amended claims 1-2 and 6-18, cancelled claims 19-20 and added claims 21-22 in the response filed 01/04/2021.
Claim(s) 1-18 and 21-22 are pending examination.

Response to Arguments
Applicants’ amendments to the figures outlined below have overcome the previous 37 CFR 1.83(a) drawing objections, as set forth in pages 2-4 of the 10/04/2021 OA.
a. With respect to claim 1, "pixel mask" is amended to "first pixel mask", "second pixel mask" and "third pixel mask", respectively. And Figs. 5B, 7B and 9B are added to show B pixel mask, G pixel mask and R pixel mask, respectively. Moreover, "pixel display", "display device" and "pixel display structure" are deleted from the claim 1. 
b. With respect to claim 2, the indication labels of B pixel, G pixel and R pixel are added in Figs. 6, 8 and 10, respectively, "a blue pixel, a green pixel, and a red pixel" are shown in the figures. 
c. With respect to claim 3, Figs. 6A and 8A are added to show "first annealing process" and "second annealing process" respectively. 
d. With regard to claim 6, Figs. 5A-5E, 7A-7E and 9A-9E are added to show the corresponding manufacturing process. 
e. With regard to claim 7, Figs. 5D-5E, 7D-7E and 9D-9E are added to show the corresponding manufacturing process 
f. With respect to claim 8, Figs. 4A-4B, 6B-6C and 8B-8C are added to show the corresponding manufacturing process. 
g. With respect to claims 10-15, Figs. 4A-4B, 6B-6C and 8B-8C are added to show the corresponding manufacturing process. 
Applicants’ amendments to claim 1 and claim 2 have overcome the previous 35 USC § 112 claim rejection, as set forth in pages 4-5 of the 10/04/2021 OA..
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, forming a first reflective anode on a substrate; forming a first transparent conductive film layer having a thickness corresponding to a first required pixel on the first reflective anode; patterning the first transparent conductive film layer and the first reflective anode with a first pixel mask to form a pattern of the first required pixel;  and forming a second reflective anode on  a substrate; forming a second transparent conductive film layer having a thickness corresponding to a second required pixel on the second reflective anode; patterning the second transparent conductive film layer and the second reflective anode with a second pixel mask to form a pattern of the second required pixel; forming a third reflective anode on a substrate; forming a third transparent conductive film layer having a thickness corresponding to a third required pixel on the second reflective anode; patterning the third transparent conductive film layer and the third reflective anode with a third pixel mask to form a pattern of the third required pixel.
Claims 2-18 and 21-22 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895